Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-16-2007

Bartelli v. Nagy
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1311




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bartelli v. Nagy" (2007). 2007 Decisions. Paper 1297.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1297


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-153                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 06-1311
                                  ________________

                             KEITH BARTELLI, Appellant

                                           v.

                               NAGY; DONALD JONES
                                 ________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                             (D.C. Civ. No. 04-cv-00910)
                      District Judge: Honorable Edwin M. Kosik
                                  ________________

               Submitted For Possible Dismissal Due to Untimeliness or
                 Possible Dismissal under 28 U.S.C. § 1915(e)(2)(B)
                                   March 15, 2007

               Before:   BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: April 16, 2007)
                                   ________________

                                      OPINION
                                  ________________

PER CURIAM

             Keith Bartelli appeals from the District Court’s grant of summary judgment

in favor Defendants Nagy and Jones. Because we conclude that Bartelli’s appeal presents

no substantial question, we will summarily affirm.
                                             I.

              Bartelli is a prisoner and filed his two-count complaint against the

Defendants in April 2004. In the complaint, Bartelli alleged that in April 2001, he

received a false prisoner misconduct charge by Nagy in retaliation for filing a prisoner

grievance (“Count I”). Next, Bartelli alleged that hearing examiner Jones denied Bartelli

the opportunity to present witnesses at the disciplinary hearing in April 2001 (“Count II”).

              On September 27, 2005, the District Court adopted the report and

recommendation of the Magistrate Judge and granted summary judgment in favor of the

Defendants. The Magistrate Judge concluded that Bartelli’s claims were time barred and

that he failed to exhaust his administrative remedies. In November 2005, Bartelli filed an

“application for bill of judicial review,” which was construed as a motion for

reconsideration. The District Court denied Bartelli’s “motion for reconsideration” on

December 21, 2005. Bartelli executed a notice of appeal on January 12, 2006.

                                             II.

              We must first determine whether Bartelli filed a timely notice of appeal.

As previously stated, the District Court granted summary judgment in favor of the

Defendants on September 27, 2005. Bartelli’s “motion for reconsideration” did not toll

the time to file an appeal because it was untimely. See United States v. Fiorelli, 337 F.3d
282, 288 (3d Cir. 2003). Therefore, Bartelli would normally have thirty days from

September 27, 2005, to file a notice of appeal. As previously noted, Bartelli did not file

his notice of appeal until January 2006. However, for the following reasons, we find that

                                             2
Bartelli’s notice of appeal is timely.

              “Federal Rule of Appellate Procedure (“FRAP”) 4 - in conjunction with

Federal Rule of Civil Procedure 58 - sets out the mechanism for determining when the

time to appeal begins.” In re Cendant Corp. Sec. Litig., 454 F.3d 235, 240 (3d Cir. 2006).

“‘[I]f Federal Rule of Civil Procedure 58(a)(1) requires a separate document’ to put the

parties on notice that the time to appeal has started, the appeal period begins on the earlier

of (1) when that separate document is entered or (2) when 150 days have run from the

entry of the Order in the docket.” Id. Because Bartelli’s notice of appeal was filed more

than thirty days after the District Court’s September 27, 2005 memorandum-order, but

before 150 days lapsed, whether Bartelli timely filed a notice of appeal depends on

whether the District Court’s September 27, 2005 memorandum-order qualifies as a

separate document.

              In In re Cendant Corporation Securities Litigation, 454 F.3d at 241, this

Court explained when an order will be treated as a separate document: “first, the order

must be self-contained and separate from the opinion; second, the order must note the

relief granted; and third, the order must omit (or at least substantially omit) the District

Court’s reasons for disposing of the parties’ claims.” The September 27, 2005

memorandum-order does not satisfy the third criterion. The separate document rule does

not allow for an extended presentation of the facts and procedural history. See id. at 243.

Here, due to the District Court’s presentation of the facts and procedural history in the

September 27, 2005 memorandum-order, it does not constitute a separate document.

                                               3
Therefore, Bartelli’s January 2006 notice of appeal was timely because it was filed within

150 days of the September 27, 2005 memorandum-order.

              We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our standard

of review over the District Court’s grant of summary judgment is plenary. See McGreevy

v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Summary judgment is proper when, viewing

the evidence in the light most favorable to the non-movant, there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. See Saldana

v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).

                                            III.

              The District Court properly granted summary judgment in favor of the

Defendants. While 42 U.S.C. § 1983 does not contain a statute of limitations period,

“federal courts must look to the statute of limitations governing analogous state causes of

actions.” Urrutia v. Harrisburg County Police Dep’t, 91 F.3d 451, 457 n.9 (3d Cir. 1996).

The statute of limitations on Bartelli’s claims is two years. See 42 Pa. Cons. Stat. Ann.

§ 5524. Furthermore, “[a] section 1983 cause of action accrues when the plaintiff knew

or should have known of the injury upon which its action is based.” Sameric Corp. of

Del. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998)(citation omitted). Bartelli knew

or should have known of his alleged injuries more than two years prior to filing this

complaint. Thus, Bartelli’s April 2004 complaint was filed beyond the statute of




                                             4
limitations.1

                                             IV.

                We conclude that Bartelli filed a timely notice of appeal. Additionally, we

conclude that the District Court properly granted summary judgment in favor of the

Defendants because Bartelli’s claims are time barred. Therefore, we will affirm the

District Court judgment. Bartelli’s motions for the appointment of counsel are denied.




   1
     Bartelli previously filed a complaint in the Middle District of Pennsylvania against
dozens of Defendants (including Nagy and Jones) that was dismissed without prejudice.
See Bartelli v. Beard, Civ. No. 03-cv-00234. The filing of that complaint did not toll the
statute of limitations. See Brennan v. Kulick, 407 F.3d 603, 606 (3d Cir. 2005).

                                              5